Citation Nr: 0900848	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  01-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for strained 
medial collateral ligament, right knee, with osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The veteran served in the Reserves from August 1973 to 
September 1978, including a period in May 1977 when, while on 
maneuvers during active duty training, he sustained a 
lightening strike to his body resulting in injury.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.   

In November 2003, the Board remanded the appeal for further 
development.  The appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Specifically, the RO must 
obtain any relevant records from the Social Security 
Administration (SSA).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The veteran stated at his March 2006 
VA examination that he had been receiving social security 
disability income since 2004.  At a December 2007 VA 
examination, he further indicated that he had been receiving 
social security disability income since 2002, because of 
musculoskeletal joint impairment. 

A review of the claims file shows a printout of a SSA inquiry 
completed by the RO in July 2006.  However, the results of 
this inquiry and the SSA records used in determining his SSA 
eligibility have not yet been associated with the claims 
file.  As these records may be relevant to the claim, the RO 
should obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  

3.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

